Citation Nr: 1224897	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-32 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for pleural plaques due to asbestos exposure, currently rated 30 percent disabling.

2.  Entitlement to service connection for residuals of a cold weather injury, to include polyneuropathy.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to December 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the United States Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), that in pertinent part, denied an increased rating for service-connected pleural plaques; and denied service connection for residuals of a cold weather injury, hearing loss and tinnitus.  In a September 2011 rating decision, the RO granted the claims of service connection for hearing loss and tinnitus.  As such, those issues are no longer on appeal.

The Veteran was initially scheduled for a Travel Board hearing before a Veterans Law Judge in February 2012.  This hearing was postponed upon his request.  The hearing was rescheduled for May 2012, but the Veteran failed to report.  As such, his hearing request is deemed withdrawn. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a cold weather injury, to include polyneuropathy.  He reports that he served as a deckhand seaman in the Korean waters and in the North Sea, off the coast of Greenland.  (See Veteran's August 2008 statement and the December 2011 statement from his representative) and, consistent with his account, records indicate that he served aboard a Navy vessel that was in the Arctic near Greenland.  He reports that his exposure to extreme cold weather temperatures with wind chills below zero and the Arctic waters caused his current polyneuropathy.  Review of the service records shows the Veteran served aboard various vessels while in the Navy and has received the Korean Service Medal.  His military occupational specialty is listed as seaman and seaman's apprentice.

Service treatment records are negative for complaints, treatment, or diagnoses related to a frostbite injury or neuropathy.  Post-service VA records reflect a past medical history of frostbite, along with the Veteran's report of polyneuropathy symptoms since 1951 following a frostbite injury in service.  

Despite the absence of a noted frostbite injury in service, the Veteran competently reports that he has experienced neuropathy symptoms since service.  He also has submitted a private medical opinion that indicates his current neuropathy is likely caused by a frostbite injury during service based on his reported onset of symptoms, lack of any other etiology, and VA guidelines that indicate frostbite is a possible cause of nerve injury symptoms.  

The Board observes that the Veteran has not been afforded a VA examination to determine whether his current polyneuropathy is related to military service.  His statements and the private medical opinion suggest a possible nexus between an in-service event and his current polyneuropathy.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  There is a low threshold when determining whether a VA medical examination is to be provided or medical opinion obtained and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Accordingly, a medical examination with opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks an increased rating for his service-connected pleural plaques.  The record reflects that he was afforded a VA examination in August 2011; pulmonary function tests (PFTs) were performed in September 2011.  The PFT test results are not of record (and are not available for the Board's review via Virtual VA) although the VA examiner did provide those findings in email correspondence to the RO.  Thus, the report from the September 2011 PFT testing must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any medical providers or treatment received for his claimed cold weather injury, as well as any treatment records associated with his service-connected pleural plaques.  Associate any pertinent, non-duplicative records with the claims folder, to specifically include any relevant VA treatment records dated since June 2011 and the September 2011 PFT report.  Document all attempts to obtain such information, as well as any negative responses. 

2.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his claimed cold weather injury residuals in and service and of any post-service symptoms, as well as his service-connected pleural plaques.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his reported residuals of in-service cold weather injuries.  The claims folder, and a copy of this remand, should be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current disability that manifests as a residual of a cold weather injury, to include polyneuropathy.  In offering this impression, please specifically rule in or rule out a cold weather residual disability.  Also, please acknowledge and discuss the Veteran's reported in-service exposure to extreme cold weather temperatures with below zero wind chills, as well as his reported continuity of 'neuropathy symptoms' affecting his bilateral upper and lower extremities since service, in determining whether any current disability is consistent with the circumstances of his service and his reported history.

The examiner must also acknowledge and discuss the November 2008 report prepared by Dr. Tarek Bakdash, a private neurologist.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then after conducting any additional development deemed warranted, to include a VA examination for his asbestosis, if necessary, readjudicate the appeal.  In doing so, the RO must consider all pertinent provisions in the VA Adjudication Manual, M21-1MR (see M21-1MR, Part III, Subpart iv, 4.E.21).  If the benefits sought remain denied, issue the Veteran a supplemental statement of the case (SSOC), which addresses actions taken since the issuance of the last SSOC and give him the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

